Citation Nr: 0608395	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army National 
Guard from August 1957 to February 1958 and from October 1961 
to August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision from the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral hearing loss and assigned an initial 
0 percent disability rating.


FINDING OF FACT

Level IV hearing is present in the right ear and level II 
hearing is present in the left ear, pursuant to the June 2004 
and June 2003 VA audiometric examinations. 


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.385, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board must consider whether VA has complied 
with relevant law and regulations concerning the duties to 
notify and assist appellants in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  In these matters, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions under applicable law and regulations and where it 
has not, the error is harmless.  

An April 2003 RO letter advised the appellant of what 
evidence, if any, was necessary to substantiate his claim and 
indicated which portion of that evidence the appellant was 
responsible for sending to VA and which portion VA would 
attempt to obtain on his behalf.  The veteran was advised to 
submit any evidence in support of the claims.  Finally, the 
letter advised the veteran what evidence had been received in 
connection with the claims.  Thus, the Board finds that the 
RO's notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Moreover, although the claim now at issue concerns whether 
the veteran is entitled to a higher initial rating for 
hearing loss (as opposed to service connection since that was 
granted in June 2003), VA is not required to provide 
additional VCAA notice concerning this downstream issue since 
it already has given VCAA notice regarding the original 
service connection claims. See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Board is bound by the General Counsel's opinion. 
38 U.S.C.A. § 7104(c) (West 2002).

In addition, it appears that all necessary development has 
been completed.  The veteran was requested to identify any 
medical treatment for hearing loss.  In addition, the RO 
requested treatment records from all such medical providers 
identified by the veteran.  The veteran has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
that a claimant must, at a minimum, be notified that 
should service connection be awarded, a disability 
rating and an effective date for the award of benefits 
will be assigned, and also include an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  Such notice 
must be afforded prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).

The Board notes that in the instant appeal, the veteran was 
not provided a proper VCAA notice letter under Dingess, prior 
to the original adjudication of his claims.  However, such 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board; 
specifically within the June 2003 rating decision and the 
April 2004 statement of the case.  The content of these 
notices fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication. See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  Based on these reasons, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claim.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).   

In the present appeal, the veteran contends he should receive 
a compensable disability rating in order to allow him to 
purchase hearing aids.  He alleges his hearing loss is 
affecting his work and social activities and he is unable to 
hear and conduct normal conversations.  

The veteran submitted private treatment records from his 
physicians J.B., M.D., who confirmed decreased hearing since 
1987, and J.C., M.D., whose records discussed health issues 
other than those on appeal.  Also submitted were the results 
of an October 1987 audiogram, which were interpreted to show 
normal hearing between 250-3000Hz, then precipitously 
dropping to a moderate to severe sensorineural loss 
bilaterally.  An additional October 2002 audiogram noted a 
moderate to profound bilateral sensorineural hearing loss 
since 1987.  

On the VA authorized audiological evaluation in June 2003, 
pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
40
40
65
85
90
70
LEFT
30
35
50
50
75
51

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.  

Applying the above results to the Table VI chart, a puretone 
threshold average of 70 and a speech discrimination of 80 
percent, in the right ear, will result in level IV hearing 
for that ear.  A puretone threshold average of 51 and a 
speech discrimination of 88 percent, in the left ear, will 
result in level II hearing for that ear.  Applying these 
results to the Table VII chart (with the right ear being the 
poorer ear), a level IV for the right ear, combined with a 
level II for the left ear, will result in a 0 percent 
disability evaluation.  

On the authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
35
40
65
85
90
70
LEFT
30
35
55
50
80
55

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 88 percent in the left ear.  

Applying the above results to the Table VI chart, a puretone 
threshold average of 70 and a speech discrimination of 82 
percent, in the right ear, will result in level IV hearing 
for that ear.  A puretone threshold average of 55 and a 
speech discrimination of 88 percent, in the left ear, will 
result in level II hearing for that ear.  Applying these 
results to the Table VII chart (with the right ear being the 
poorer ear), a level IV for the right ear, combined with a 
level II for the left ear, will result in a 0 percent 
disability evaluation.  

The Board finds that a "mechanical" application of the 
ratings schedule to the veteran's audiometric findings, on 
the two VA examinations discussed above, do not warrant a 
compensable disability evaluation.  

The Board has also considered 38 C.F.R. §  4.86 (a).  
However, given that the evidence does not reflect puretone 
thresholds of 55 db or more at each of the1000, 2000, 3000, 
and 4000 Hertzs, consideration of Table VIa is not warranted.  
Consideration of section 4.86(b) is also not warranted, given 
that the evidence does not reflect a simultaneous puretone 
threshold of 30 db or less at 1000 Hz and a puretone 
threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2005).

Under the circumstances, the Board concludes the current 
level of disability shown does not warrant a compensable 
rating and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that they are not 
warranted.   

On the basis of the foregoing, the Board concludes that the 
current level of disability shown does not warrant a 
compensable rating.


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


